08-4619-ag
         Prenqi v. Holder
                                                                                         BIA
                                                                                    Videla, IJ
                                                                                 A 097 479 957
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20 th day of April, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11       _______________________________________
12
13       MARJETA PRENQI,
14                Petitioner,
15
16                          v.                                   08-4619-ag
17                                                               NAC
18       ERIC H. HOLDER, JR., 1 U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                 Joshua E. Bardavid, New York, New
24                                       York.

                       1
                  Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
1    FOR RESPONDENT:        Tony West, Assistant Attorney
2                           General; Michelle Gorden Latour,
3                           Assistant Director; Kimberly A.
4                           Burdge, Trial Attorney, Office of
5                           Immigration Litigation, Civil
6                           Division, Department of Justice,
7                           Washington D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Marjeta Prenqi, a native of the former

14   Yugoslavia, seeks review of the September 5, 2008, order of

15   the BIA affirming the August 30, 2006, decision of

16   Immigration Judge (“IJ”) Gabriel C. Videla denying her

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).   In re Marjeta

19   Prenqi, No. A 097 479 957 (B.I.A. Sept. 5, 2008), aff’g No.

20   A 097 479 957 (Immig. Ct. N.Y. City Aug. 30, 2006).   We

21   assume the parties’ familiarity with the underlying facts

22   and procedural history in this case.

23       Under the circumstances of this case, we review both

24   the BIA’s and IJ’s opinions.   Yun-Zui Guan v. Gonzales, 432

25   F.3d 391, 394 (2d Cir. 2005)   The applicable standards of

26   review are well-established.   See 8 U.S.C. § 1252(b)(4)(B);


                                    2
1    Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

2        The IJ’s adverse credibility determination was

3    supported by substantial evidence.   As a preliminary matter,

4    Prenqi does not challenge the IJ’s findings that: (1) her

5    inability to recall the number of meetings she attended in

6    Kosovo without repeated prompting from her attorney

7    undermined her credibility; (2) her statement in her asylum

8    application that “there were several attempts” to kidnap her

9    “by using opium” was inconsistent with her testimony that

10   she did not know of any such attempts; and (3) her testimony

11   was inconsistent with the country conditions evidence in the

12   record.   Those findings therefore stand as valid bases for

13   the IJ’s adverse credibility determination.      See Shunfu Li

14   v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).

15       With respect to the findings Prenqi does challenge,

16   each was proper.   The IJ did not err in failing to consider

17   the Dolan affidavit, which stated that Prenqi suffered from

18   post-traumatic stress disorder and depression.     Although

19   Prenqi contends that she submitted the affidavit as an

20   explanation for her inability to testify coherently, she

21   never presented that explanation to the IJ, raising it for

22   the first time in her appeal to the BIA.   At the time the IJ



                                   3
1    rendered his oral decision, the affidavit was merely one of

2    several documents in the record, and the IJ was not required

3    to discuss it individually.    See Jian Hui Shao v. Mukasey,

4    546 F.3d 138, 169 (2d Cir. 2008).    Assuming, arguendo, that

5    Prenqi did in fact offer the affidavit to explain her

6    testimonial difficulties, the IJ was not required to credit

7    that explanation because the affidavit does not state that

8    Prenqi would have any difficulty speaking clearly, recalling

9    events accurately, or testifying consistently.    See Majidi

10   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that

11   the agency need not credit an applicant’s explanations for

12   inconsistent testimony unless those explanations would

13   compel a reasonable fact-finder to do so).

14       The IJ also did not err in finding that Prenqi’s

15   “unresponsive” testimony undermined her credibility because

16   it suggested that she “may not be testifying from actual

17   experience, [and] that she just basically memorized certain

18   information and she is intent on relating that information

19   regardless of the question.”    In the Matter of Marjeta

20   Prenqi, No. A 097 479 957, at 12 (Immig. Ct. N.Y. City Aug.

21   30 2006).   We accord particular deference to such

22   assessments of an applicant’s demeanor.    See Tu Lin v.

23   Gonzales, 446 F.3d 395, 400-01 (2d Cir. 2006).    In addition,

                                    4
1    the IJ reasonably relied on a discrepancy between Prenqi’s

2    asylum application, which stated that she hid from potential

3    kidnapers at her uncle’s house, and her testimony that she

4    actually stayed at her cousin’s house as a basis for his

5    adverse credibility determination.    Although Prenqi argues

6    that the inconsistency is too “minor and peripheral” to

7    reflect negatively on her credibility, the IJ did not err in

8    considering this inconsistency cumulatively with several

9    other omissions and inconsistencies in making his adverse

10   credibility determination.   Id. at 402.

11       Ultimately, the IJ’s credibility determination was

12   supported by substantial evidence.    See 8 U.S.C.

13   § 1252(b)(4)(B); Dong Gao v. BIA, 482 F.3d 122, 126 (2d Cir.

14   2007).   Therefore, the IJ did not err in denying Prenqi’s

15   application for asylum and withholding of removal because

16   the only evidence that Prenqi would be persecuted or

17   tortured depended on her credibility.      See Paul v. Gonzales,

18   444 F.3d 148, 156 (2d Cir. 2006).    Prenqi also waived any

19   challenge to the IJ’s denial of her application for CAT

20   relief by not sufficiently arguing the issue in her brief.

21   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545

22   n.7 (2d Cir. 2005).

23       For the foregoing reasons, the petition for review is

                                   5
1   DENIED.    As we have completed our review, Prenqi’s pending

2   motion for a stay of removal in this petition is DISMISSED

3   as moot.
4                                FOR THE COURT:
5                                Catherine O’Hagan Wolfe, Clerk
6
7
8




                                   6